                                              Case 3:20-cv-02961-SI Document 19 Filed 07/01/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JARROD LEE HARRISON, et al.,                     Case No. 20-cv-02961-SI
                                   8                      Plaintiffs,
                                                                                             ORDER EXTENDING DEADLINES ON
                                   9               v.                                        DEFENDANTS’ MOTION TO DISMISS
                                  10        SHUTING KANG, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13   1.       Motion Deadlines
                                  14            On April 27, 2020, plaintiffs Jarrod Harrison and Sophie Harrison filed this lawsuit pro se.
                                  15   Dkt. No. 1. On June 1, 2020, defendants Shuting Kang and Yujing Chen filed a motion to dismiss
                                  16   the complaint for defective service, defective summons, and lack of personal jurisdiction. Dkt. No.
                                  17   9. Under this District’s Civil Local Rule 7-3(a), “[t]he opposition must be filed and served not more
                                  18   than 14 days after the motion was filed[,]” making the Harrisons’ opposition brief due June 15,
                                  19   2020. The Harrisons missed the deadline; neither the Court nor the defendants have received an
                                  20   opposition brief, and the Harrisons did not contact the Court to request an extension before the
                                  21   deadline passed.
                                  22            Given that the Harrisons are proceeding pro se, the Court will, for this occasion only, extend
                                  23   the deadline sua sponte for the Harrisons to file an opposition brief. The Harrisons’ opposition
                                  24   brief to the motion to dismiss is now due July 15, 2020. Defendants may file an optional reply
                                  25   brief on July 22, 2020. The hearing on the motion to dismiss is rescheduled from July 17 to July
                                  26   31, 2020, at 10:00 a.m. In light of the COVID-19 pandemic, the Court will not be holding in-person
                                  27   hearings    through    September      2020.     See   General    Order    No.   72-4,   available    at
                                  28   https://www.cand.uscourts.gov/wp-content/uploads/general-orders/GO_72-4_In_Re_Coronavirus_
                                            Case 3:20-cv-02961-SI Document 19 Filed 07/01/20 Page 2 of 3




                                   1   Disease_Public_Health_Emergency_6-24-2020.pdf.             If the Court determines oral argument is

                                   2   necessary on the motion to dismiss, the Court will issue a notice to the parties setting a telephonic

                                   3   or video conference hearing. If the Court determines oral argument is not necessary, the Court will

                                   4   vacate the hearing and will issue a written order based on the papers the parties submitted.

                                   5           The initial case management conference is also rescheduled from July 17 to July 31,

                                   6   2020, at 10:00 a.m. The parties must file a case management statement, either jointly or

                                   7   separately, no later than July 24, 2020. See Civil Local Rule 16-9(a). The case management

                                   8   conference will be conducted telephonically or by video conference, and the Court will issue a notice

                                   9   to the parties with the information to call in.

                                  10

                                  11   2.      Federal Rules

                                  12           The Court reminds the Harrisons that, in filing this lawsuit, they are responsible for
Northern District of California
 United States District Court




                                  13   monitoring all deadlines and keeping up with the rules applicable to the case, including the Federal

                                  14   Rules    of    Civil    Procedure,     this   District’s    Civil   Local   Rules   (available    at:

                                  15   https://www.cand.uscourts.gov/rules/civil-local-rules/) and this Judge’s Standing Orders (available

                                  16   at: https://www.cand.uscourts.gov/judges/illston-susan-si/).

                                  17

                                  18   3.      Pro Se Resources

                                  19           As already advised, see Dkt. No. 4, this District has resources available to litigants who do

                                  20   not have a lawyer, including a Pro Se Handbook, which is also available at:

                                  21   https://cand.uscourts.gov/wp-content/uploads/2020/02/Pro_Se_Handbook_2020_links.pdf.

                                  22

                                  23   4.      Registering for Electronic Case Filing

                                  24           The Court strongly encourages the Harrisons to register to become ECF (Electronic Case

                                  25   Filing) users. This will allow the Harrisons to file documents (such as their opposition brief and

                                  26   their case management statement) electronically and to access court documents in this case online.

                                  27   Typically, a pro se litigant must obtain the Judge’s permission before registering to become an ECF

                                  28   user, but this requirement is currently suspended in light of the COVID-19 pandemic. For more
                                                                                          2
                                            Case 3:20-cv-02961-SI Document 19 Filed 07/01/20 Page 3 of 3




                                   1   information, including a list of the advantages of e-filing, see: https://www.cand.uscourts.gov/cases-

                                   2   e-filing/cm-ecf/setting-up-my-account/e-filing-self-registration-instructions-for-pro-se-litigants/.

                                   3

                                   4          IT IS SO ORDERED.

                                   5   Dated: July 1, 2020

                                   6                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
